                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


   UNITED STATES OF AMERICA, ex. rel.,     )
   STATE OF ALASKA, ex. rel.,              )
   STATE OF CALIFORNIA, ex. rel.,          )
   STATE OF COLORADO ex. rel.,             )
   STATE OF CONNECTICUT ex. rel.,          )
   STATE OF DELAWARE ex. rel.,             )
   DISTRICT OF COLUMBIA ex. rel.,          )
   STATE OF FLORIDA ex. rel.,              )
   STATE OF GEORGIA ex. rel.,              )
   STATE OF HAWAI! ex. rel.,               )
   STATE OF ILLINOIS ex. rel.,            .)
   STATE OF INDIANA ex. rel.,              )
   STATE OF IOWA ex. rel.,                 )
   STATE OF LOUISIANA ex. rel.,            )
   STATE OF MARYLAND ex. rel.,         .   )
   COMMONWEALTH OF MASSACHUSETTS           )
   ex. rel.;                             .)      1:18-CV-489
   STATE OF MICHIGAN ex. rel.,             )
   STATE OF MINNESOTA ex. rel.; ·          )
 · STATE OF MONTANA ex. rel.,              )
   STATE OF NEVADA ex. rel.,               )
   STATE OF NEW JERSEY ex. rel.,           ).
   STATE OF NEW MEXICO ex. rel.,           )
   STATE OF NEW YORK ex. rel.,             )
   STATE OF NORTH CAROLINA ex. rel.,       )
   STATE OF OKLAHOMA ex. rel.,             )
   STATE OF RHODE ISLAND ex. rel.,         )
   STATE OF TENNESSEE ex. rel.,            )
   STATE OF TEXAS ex. rel.,                )
   STATE OF VERMONT ex. rel.,              )·
   COMMONWEALTH OF VIRGINIA.ex. rel.,      )
   STATE OF WASHINGTON ex. rel.,           )
· CITY OF PHILADELPHIA,                    )
   PENNYSLVANIAex. rel.,                 ·)
   COUNTY OF ALLEGHENY PENNSYLVANIA )
   ex. rel.,                               )
                                           )
   RICHARD HUFF                            )
                                           )
                    Plaintiff-Relator,     )
                                           )
..

                                                             )
                                                             )
     COMFORTLAND MEDICAL, INC.,                              )
     COMFORTLAND MEDICAL, LLC, DR.                          ·)
     DAVID TSUI, and LOIS TSUI,                              )
                                                             )
                             Defendants.                     )

                                                     ORDER

            THIS CAUSE comes before the Court for consideration of the Notice of Election to

     Decline Intervention and Consent to Voluntary Dismissal filed on behalf of Alaska, California,

     Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana,

     Maryland, Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New York, North

     Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Vermont, Washington and the District of

     Columbia, the Commonwealth of Massachusetts, and the Commonwealth of Virgin[ (collectively

     referred hereafter as "the States"). The States have notified the Court of their decision to decline

     to intervene in this action pursuant to their respective state statues.

        THEREFORE, IT IS ORDERED that:

         I. The Relator's counsel shall serve all pleadings, motions and orders filed in this action,

             including supporting memoranda, upon the States;

         2. The States may order any deposition transcripts, and move to intervene in this action for

             good cause at a later date.

         3. In accordance with the terms of the Maryland False Health Claims Act, Md. Code Ann.,

             Health Gen, § 2-604 (a)(7), the State of Maryland having declined to intervene in this .·

             matter, all claims asserted on behalf of Maryland are hereby dismissed without prejudice.

         This the 17th day of June, 2019.

                                                 _____________________________________
                                                     The Honorable Catherine C. Eagles
                                                         United States District Judge
                                                        2
